Citation Nr: 0426602	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  02-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for alopecia areata.  

2.  Entitlement to service connection for residuals of lead 
paint exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel
INTRODUCTION

The veteran served on active duty from December 1959 to 
February 1970 and from May 1970 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In the statement of the case (SOC), an additional issue of 
service connection for migraine headaches was included.  In a 
supplemental statement of the case (SSOC) dated in August 
2003, the RO granted service connection for migraine 
headaches.  This is considered a full grant of this matter on 
appeal, and thus, is no longer before the Board.  

The issue of entitlement to service connection for alopecia 
areata is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran has not submitted competent medical evidence of 
chronic disability associated with in-service lead exposure.  


CONCLUSION OF LAW

No chronic residual disability resulting from exposure to 
lead paint was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2001 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the notification of the VCAA was 
provided to the veteran prior to the original rating decision 
on appeal which denied the veteran's claim dated in March 
2002.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the 
November 2001 VCAA notice and affording him the opportunity 
to respond, the RO provided another VCAA notice in November 
2002, having given the veteran ample time to respond with 
additional evidence in support of his claim.  Thereafter, the 
RO readjudicated the veteran's claim as evidenced by the 
December 2002 and August 2003 supplemental statements of the 
case (SSOC).  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran in this case has not been afforded a VA 
examination.  There is no competent evidence of current 
disability associated with in-service exposure to lead paint.  
Furthermore, there is no evidence that suggests that the 
veteran was exposed to lead during his period of service.  
Since there is nothing to indicate the presence of residual 
disability related to in-service exposure to lead paint, the 
Board concludes that an examination is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  

I.  Facts

A review of the veteran's service medical records that there 
are no records that relate to treatment for disability, 
resulting from lead poisoning or exposure to lead paint or 
any records that are indicative of any exposure to lead paint 
while in service.  

Post-service records are negative with respect to any 
diagnoses of residual disability associated with exposure to 
lead paint is noted in this examination report.  

In August 2001, the veteran filed his service connection 
claims.  

VA outpatient records extending from February 1996 to 
December 2002 are of record.  In an October 2001 record, the 
veteran reported that he felt he was exposed to extreme high 
lead levels in service.  He complained of severe leg cramps, 
headaches, and multiple joint discomfort, but no disability 
specifically attributable to exposure to lead paint is 
indicated.  A lead test was performed; it showed a result of 
1.8, which was in the range that was considered normal (0-
40).  

In November 2002, the veteran had a personal hearing.  The 
veteran testified that he had headaches, severe leg cramps, 
and a nervous condition, but did not have a residual 
disability attributable to exposure to lead paint while in 
service.  

II.  Pertinent Law and Regulations

Under applicable law and regulation, in order to establish 
service connection for a disability, there must be (1) 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in active 
service; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. § 1110; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Absent competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In consideration of the doctrines of "relative equipoise" 
and "reasonable doubt," where there is an approximate 
balance between positive and negative evidence as to the 
merits of the veteran's claim, the benefit of the doubt in 
resolving the issue shall be given to the veteran, as 
provided under 38  U.S.C.A., §§ 1154, 5107 (West 1991).  


III.  Analysis

The Board notes at the outset that for the foregoing reasons, 
the veteran's service connection claim for residual 
disability attributable to lead paint exposure must be 
denied.  

In this regard, there is no competent evidence of record to 
substantiate chronic disability associated with any lead 
paint exposure.  The veteran's service medical records are 
silent for any indications of exposure to lead paint while in 
service or any disorder resulting from exposure to lead 
paint.  Moreover, post-service records contain no reference 
to a residual disability attributable to lead paint exposure.  

Thus, after reviewing the totality of the evidence of record, 
the Board concludes that the preponderance of such evidence 
is against entitlement to service connection for residuals of 
lead paint exposure.  It follows that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable decision.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of lead paint exposure is 
denied.  


REMAND

The Board notes that service medical records reveal that the 
veteran was treated for alopecia areata on several occasions 
during service.  Postservice, the Board notes that the 
veteran has not been scheduled for a comprehensive VA 
examination for the purpose of determining whether he 
currently has alopecia areata which is related to service.  
In view of the foregoing, the Board hereby remands this 
matter for the following:

1.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of addressing the following:  a) 
Does the veteran currently have alopecia 
areata? b) If so, state whether the 
condition is congenital or developmental. 
c) If the condition is not congenital or 
developmental, state whether it is 
related to the alopecia areata noted in 
service.  The claims folder should be 
made available to and reviewed by the 
examiner in connection with the 
examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



